The opinion of the court was delivered,
by Read, J.
There was no enactment by the legislature expressly authorizing the forfeiture of the baskets, or other articles not stamped or marked according to the provisions of an ordinance of* the city of Philadelphia, of the 1st October 1858; and this being the case, the Select and Common Councils have no power to inflict any such punishment in this form. They may impose fines, or penalties, or pecuniary forfeitures, which are simply penalties, and their recovery is authorized by the Acts of the 15th April 1885, 29th June 1839, and 11th March 1846.
A corporation, created by act of parliament, cannot make such a law, unless the power be especially given by the act: 2 Kyd on Corporations 110 ; and in general the rule is, that a bylaw, without an express act of parliament, can only be enforced by a pecuniary penalty, which must be certain: Grant on Corporations 84. We think this power should be given to the city of Philadelphia.
Judgment affirmed.